Exhibit 10.1

 

 

 

 

 

 

 

Shanghai TCH Energy Technology Co., Ltd.

 

And

 

Jihua Wang

 

 

 

 

Equity Purchase Agreement

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date: September 30, 2018

 

 

 

 

This Agreement is signed on September 30, 2018 in Xi’an by two parties below.

 

Party A: Shanghai TCH Energy Technology Co., Ltd. (“Party A”)

 

Legal Representative: Geyun Wang

 

Address: No. 88 Century Avenue, Pudong New District, Shanghai

 

Party B: Jihua Wang

 

Address: Yanta District, Xi’an

 

Whereas:

 

(1) Party A is a legally established and validly existing domestic limited
liability company. Party A is a wholly-owned subsidiary of China Recycling
Energy Corporation, a Nasdaq listed company (trading symbol: CREG). Party A has
the authority to sign this agreement and perform its obligations hereunder.

 

(2) Party B is an Chinese citizen and resident who holds 20% equity ownership of
the target company as of the date of the Agreement.

 

(3) The target company is Xi ‘an Xinhuan Energy co., Ltd. It has been engaged in
the research and development, production and manufacturing, engineering design
and general project contracting of complete sets of engineering equipment for
new energy power generation for many years. Its controlling shareholder is a
legally existing NEEQ listed company in China.

 

According to the “Company Law of the People’s Republic of China”, the “Contract
Law of the People’s Republic of China”, the “Regulations of Administration
Measures for Material Assets Reorganization of Non-listed Public Company”, after
friendly negotiation, the two parties reached the following agreement to confirm
both parties’ rights and obligations:

 

 1 

 

 

1. Definition

 

Unless otherwise provided in this Agreement, the following words and expressions
shall have the following definite meanings:

 

the Agreement Refers The (Equity Purchase Agreement of Shanghai TCH Energy
Technology Co., Ltd. and Jihua Wang), including the appendix and supplemental
agreement (if any) Transferred Asset Refers 20% equity ownership of Xi’an
Xinhuan Energy Co., Ltd. owned by Party B Target Company Refers Xi’an Xinhuan
Energy Co., Ltd. the Issuance Refers The issuance of new shares by CREG for the
purchase of Transferred Asset by Party A Completion Date of Share Issuance
Refers The completion date for the payment of consideration for the Transferred
Asset, i.e. the completion of the Issuance to Party B.   the Transaction Refers
Party A pays cash and CREG issues shares to Party B to acquire 20% ownership of
the target company according to the Agreement. Transaction Price Refers Price
for purchasing Transferred Asset by Party A Share Payment Refers Shares issued
by CREG to Party B for Party A’s acquisition of the Transferred Asset Appraisal
Base Day Refers The date based on which the Base Date is evaluated, which is
June 30, 2018 CREG Refers Party A’s parent company which owns 100% of Party A,
China Recycling Energy Corporation, a U.S. NASDAQ listed company with trading
symbol: CREG Common Stock Refers Common stock of CREG listed on NASDAQ Capital
Market Preferred Shares Refers Preferred stock of CREG   Closing Date Refers The
date of the completion of the change registration procedures with the industrial
and commercial administrative department in connection with the transfer of
Transferred Asset to Party A’s name.   Transition Period Refers Period from
Appraisal Base Day to the Completion Date of Share Issuance Incorporation
Documents Refers The articles of association, business license, approval
certificate, shareholder agreement, or equivalent management or organizational
documents of each party.   Applicable Laws Refers Applicable laws, regulations,
decisions, orders, local regulations, autonomous regulations and separate
regulations, the state council administrative rules and local government rules
and regulations, and other forms of legally effective normative documents which
are enforceable upon the either party for the purpose of the agreement. SEC
Refers Securities and Exchange Commission of the United States Securities
Regulations Refers U.S. securities laws and related laws and regulations
Business Day Refers The days other than holidays and Saturdays & Sundays   Yuan
Refers RMB Exchage Rate Refers Exchange Rate between U.S. dollars and Yuan at:
1: 6.85

 

 2 

 

 

2. Transferred Asset, Transaction Price and Payment Method

 

2.1. The Transferred Asset of the transaction is the 20% equity ownership of the
target company owned by Party B.

 

2.2. According to the Appraisal Report of Shareholders’ Equity Interest of Xi’an
Xinhuan Energy Co., Ltd. issued by Tongzhi Xinde (Beijing) Assets Appraisal Co.,
Ltd., taking June 30, 2018 as the base date, the total value of shareholders’
equity interest of the Target Company is RMB 1,636,920,600. Reference to the
above assessment results, both parties eventually determined the total value of
the target company is RMB 1.6 billion and accordingly determined the Transaction
Price of Transferred Asset is RMB 320 million.

 

2.3. Payment Method

 

2.3.1 Party A purchases the Transferred Asset by paying in cash and issuance of
CREG shares to Party B. The cash payment is RMB 60 million. The shares payment
is for RMB 260 million. CREG will issue 2,600,000 shares of common stock and
17,376,950 preferred shares of CREG using a value of $1.90 per share for both
common stock and preferred shares.

 

2.3.2 The issuance of CREG shares as provided in section 2.3.1 shall be subject
to the approval by CREG Shareholders Meeting for increase of authorized common
shares, establishment of preferred shares and issuance of these shares pursuant
to the Agreement. The shares of CREG stipulated in section 2.3.1 shall be issued
within 15 business days after the approval by CREG Shareholders Meeting. If the
CREG Shareholders Meeting fails to approve the issuance of the above shares, the
parties hereto shall negotiate other payment methods to pay the consideration of
RMB 260 million.

 

2.4 Payment Schedule

 

2.4.1 Party A will pay RMB 60 million to Party B within ten business days after
Party B completes the change of registration of Xinhua at Xi’an Industrial and
Commercial Administrative Department.

 

2.4.2. CREG shall issue the shares according to the section 2.3.1 of the
Agreement within 15 business days after the Agreement is approved at the
Shareholder Meeting of CREG.

 

3. Shares Issuance and Subscription

 

3.1 Shares Issuance and Receiving Party

 

CREG shall issue shares to Party B in a non-public offering.

 

3.2 The Type of Shares, Par Value and Issuance Price of the Shares

 

CREG common stock, par value of $0.001, issuance price of $1.9 per share

 

CREG preferred shares, par value of $0.001, issuance price of $1.9 per share

 

3.3. Number of Shares to Be Issued

 

The total shares to be issued to Party B is 19,976,950 shares including
2,600,000 shares of common stock and 17,376,950 preferred shares.

 

 3 

 

 

3.4 Arrangement for the Preferred Shares

 

3.4.1. Preferred shares shall receive a 15% premium on a per share basis for any
dividends declared and paid by CREG on its common stock if CREG has
distributable profits and the Board of Directors of CREG (the “Board”) approves
the dividend distribution. The Board of Directors of CREG has the sole
discretion to decide whether CREG will pay any dividends or reserve its profits
for the company’s future development. The specific dividend distribution plan
and related matters shall be determined by the Board.

 

3.4.2. Preferred shares have no voting rights;

 

3.4.3. The issuing price of preferred share is the same as common stock;

 

3.4.4. Preferred shares have convertible right and can be converted to common
stock on an 1:1 basis after the 6 month anniversary of the issuance of the
preferred shares. However, the conversion rights can only be exercised to the
extent that, after giving effect to the issuance of common stock after such
conversion, the Party B would beneficially own less than 20% of the Company’s
issued and outstanding common stock.

 

3.4.5. In event of liquidation or dissolution/cancellation of CREG, the
preferred shares shall have the priority over common stock.

 

4. Lock-up of the Shares

 

4.1. Upon completion of the Insurance pursuant to the Agreement, the shares
acquired by Party B should in compliance with following lock-up requirements:

 

4.2 Lock-ups required by the laws, regulations, rules related to share lock-ups
and related requirements by the U.S. Securities Regulations.

 

4.3 The shares may not be transferred before the lock-up period expires. Any
transfers after the lock-up period shall be conducted according to valid laws
and regulations and rules of NASDAQ Stock Exchange.

 

4.4 Party A and Party B shall timely cooperate to handle relevant legal
procedures for share lock up and unlock according to laws and regulations.

 

5. Implementation and Completion of the Transaction

 

5.1. Party A and Party B shall complete the transaction within 60 working days
after the Agreement comes into effect or upon the approval by the shareholders
of CREG in section 2.3.2, which ever come later. The specific effective
conditions shall be subject to provisions of section 13 hereof.

 

5.2. Party B shall cooperate with Party A to complete the relevant procedures
for the registration changes with the industrial and commercial administrative
department after the closing of the Transferred Asset.

 

5.3. After this Agreement is signed, Party B shall cooperate with Party A and
CREG’s auditors to complete the relevant auditing and reporting procedures and
assist Party A and CREG to fulfill the disclosure requirements of the U.S.
listed company.

 

5.4. Party A and CREG shall be responsible for completing all the relevant
listing procedures of the shares issued to Party B on the NASDAQ stock exchange.
The shares shall be registered under Party B’s name. Party B shall cooperate
with Party A to complete the listing procedures at the stock exchanges and
provide necessary documents.

 

 4 

 

 

6. Arrangement of Profit and Loss During Transition Period

 

6.1. During the Transition Period, Party B shall urge the Target Company to
conduct its business and operation as usual.

 

6.2. During the Transition Period, within his shareholder’s rights, Party B
shall object to the decision of the Target Company which will have material
adverse effect on its continuous operation.

 

6.3. During the Transition Period, if the Target Company intends to carry out
major asset disposal, Party B shall solicit written opinions from Party A before
exercising its rights of shareholders. If Party A does not agree, Party B shall
object to such matters within his shareholder’s rights that he may exercise.

 

6.4. During the Transition Period, if the Target Company intends to make profit
distribution, Party B shall solicit written opinions from Party A before
exercising his rights of shareholders. If Party A does not agree, Party B shall
object to such matters within his shareholder’s rights that it may exercise. If
the Target Company makes profit distribution in cash during the Transition
Period, both parties agree to adjust the Transaction Price accordingly.

 

6.5. Party A may request an audit of the Target Company in suitable time to
determine the profit and loss of the Transferred Asset for the period between
the Base Date of Appraisal and the Closing Date. From Base Date of Appraisal to
the Closing Date, if the Target Company generates profits or its net assets
increase due to other reasons, such profits/increases shall belong to Party A;
If the Target Company suffers a loss or reduces its net assets due to other
reasons, Party B shall pay Party A in cash to make up for such loss or reduces
of net assets in proportion to the percentage of equity ownership of Party B in
the Target Company before the Closing Date, within 10 working days after the
issuance of the audit report.

 

7. Credit and Debt and Personnel

 

7.1. This transaction is to acquire equity interest of the Target Company owned
by Party B, which does not involve the settlement of debt and credit. The debt
and credit that are owned and assumed by the Target Company shall still be owned
and assumed by the Target Company after the Closing Date.

 

7.2. The transaction is to acquire equity interest of the Target Company owned
by Party B, and therefore it does not involve any employee placement issues.

 

 5 

 

 

8. Representations and Warranties of the Parties

 

8.1. Representation and Warranties of Party A.

 

8.1.1. Party A is a legally established and valid existing enterprise, has the
legal qualification to sign and perform the obligations under this Agreement,
and has obtained the authorization or approval required at this stage. The
shares of CREG, a NASDAQ-listed company will be issued only after approval by
the shareholders of CREG. This Agreement reflects the true intent and desires of
Party A.

 

8.1.2. The execution and performance of this Agreement by Party A will not
result in Party A’s violation of relevant laws, regulations, rules and Party A’s
organizational documents, nor will it conflict to Party A’s previously signed
agreements or any representations, statements, promises or guarantees made by
Party A to any third parties.

 

8.1.3. Party A has not committed any major illegal acts in the past three years,
nor it has any major litigation, arbitration or administrative penalty and
contingent liabilities, which may hinder or affect the transaction.

 

8.1.4. Party A shall properly handle with Party B any matters not covered in
this Agreement in accordance with relevant laws, regulations and rules during
the execution and performance of this Agreement.

 

8.1.5. After the Agreement takes effect, Party A shall pay the Transaction Price
to Party B pursuant to the section 3 of this Agreement.

 

8.2. Representation and Warranties of Party B

 

8.2.1. Party B is a natural person, has the legal qualification to sign and
perform the obligations under this Agreement, and has obtained the necessary
authorization or approval at this stage. This Agreement reflects the true intent
and desires of Party B.

 

8.2.2. The execution and performance of this Agreement by Party B will not
result in Party B’s violation of relevant laws, regulations, rules and Party B’s
organizational documents, nor will it conflict to Party B’s previously signed
agreements or any representations, statements, promises or guarantees made by
Party B to any third parties.

 

8.2.3. Party B has made his capital contribution to the Target Company according
to the organizational documents of the Target Company. Party B warrants that it
has lawful and complete ownership of the Transferred Asset, which does not have
any pledge, guarantee, trust or other third party interests.

 

8.2.4. Party B does not have any major illegal act, lawsuit, arbitration,
administrative penalty or liabilities which may impede or affect the
transaction.

 

8.2.5. If any third party raises any objection or claim on the ownership or
right of disposal of the Transferred Asset due to the facts before the Closing
Date, Party B shall assume and be responsible for the claims. If Party A suffers
any loss due to any objection or claim, Party B shall compensate Party A in full
amount after determination of such losses according to law.

 

8.2.6. The Target Company is a company legally established and validly existing
in accordance with the laws of China, which has the qualification to engage in
the business as described in its business license and articles of incorporation,
and is now in the normal operation.

 

 6 

 

 

8.2.7. The financial statements of the Target Company objectively, impartially
and truthfully reflect its operating performance and assets and liabilities. In
addition to the liabilities disclosed to Party A before signing this agreement,
Target Company does not have any other major unknown liabilities, contingent
liabilities, undisclosed lawsuit or litigation or other issues which may injure
shareholders interests of the Target Company. If there is any such contingent
liabilities, Party B shall assume the joint liabilities to Party A in proportion
to his ownership of the Target Company and Transaction Price.

 

8.2.8 The Target Company has paid social security for its employees according to
national regulations. If any employee claims to the Target Company due to
existing labor disputes before the Closing Date, Party B shall assume the joint
liabilities to Party A in proportion to his ownership of the Target Company.

 

8.2.9. During the Transition Period, Party B guarantees that in normal business
activities, the Target Company will operate and manage in accordance with the
usual and legal methods.

 

8.2.10. Party B has provided Party A with true written documents or materials
required for signing this Agreement, which are free from any form of false and
misleading statements and material omissions.

 

8.2.11. Party B shall, in accordance with relevant laws, regulations and rules,
properly handle with Party A any matters not covered in this Agreement during
the execution and performance of this Agreement.

 

8.2.12. Party B confirms he is a Chinese citizen and resident of China and he
understands and confirms that the CREG shares that he acquires are not
registered with the SEC but are issued under the relevant exemption as a foreign
investor under the securities law, and Party B undertakes to hold and transfer
CREG shares in accordance with the Securities Regulations. Party B confirms that
he invests in CREG shares for himself, not for or on behalf of any third party.

 

8.2.13. Party B confirms that he has reviewed the report and filings of CREG to
the SEC and has the opportunity to review other relevant information and
materials of CREG. Party B confirms that it has voluntarily invested in the
shares of CREG and bears the risk of all relevant investment into such stock.

 

9. Confidentiality

 

Any party shall not disclose the content of this Agreement to any third party
without the consent of the other party and each party should keep the business
information of the other party confidential, unless required for disclosure to
comply with Chinese or U.S. laws and regulations, or disclosed to the respective
consultants of each party (such party shall ensure that its consultants will
perform the same confidentiality obligations to the confidential information) or
the contents of which have been public knowledge not due to violation of this
Agreement.

 

 7 

 

 

10. Assumption of Taxes and Fees

 

All costs and expenses incurred as a result of this Agreement and the
transaction (including but not limited to services and expenses of counsel and
financial advisors) shall be borne by the party that incurred them, whether or
not the transaction is completed.

 

All taxes arising from the transaction shall be dealt with in accordance with
laws and regulations. In cases that regulation is not clear, the parties shall
assume the tax equally.

 

11. Responsibility for Breach of the Agreement

 

11.1. The parties shall voluntarily perform this Agreement in good faith.

 

11.2. Either party shall indemnify the other party for all losses, claims and
expenses incurred by the other party as a result of its breach of this Agreement
or any representations or warranties hereunder.

 

12. Applicable Law and Dispute Resolution

 

12.1. This Agreement shall be governed by and construed in accordance with the
relevant laws and regulations of the People’s Republic of China.

 

12.2. All disputes between the parties in the performance of this Agreement
shall be settled through friendly negotiation. If no agreement can be reached
through negotiation, each party has the right to file a lawsuit with the
people’s court in the place where the defendant is located.

 

13. Effectiveness and Termination of the Agreement

 

13.1. This Agreement shall come into force upon meeting all of the following
conditions:

 

13.1.1 The board of directors of Party A and the Board and Shareholders of CREG
approve the transaction in accordance with law;

 

13.1.2. NASDAQ Stock Exchange has approved the issuance of CREG shares;

 

13.2. This Agreement shall terminate or be terminated for the following reasons:

 

13.2.1. If any force majeure, such as government expropriation, requisition,
strike, riot, earthquake and other natural disasters, the unforeseeable,
unavoidable and insurmountable objective circumstance, caused the failure of the
performance of this Agreement, this agreement shall be terminated upon written
confirmation by the parties.

 

 8 

 

 

13.2.2. The parties terminate this Agreement by consensus.

 

13.3 The termination of this Agreement shall not affect the non-breaching
party’s rights to pursue breaching party’s liabilities for breach of contract.

 

14. Others

 

14.1. The parties hereto shall, in strict accordance with the relevant Chinese
laws, regulations and rules, perform the relevant information disclosure
obligations hereunder.

 

14.2. Neither party shall assign this Agreement or any of its rights and
obligations hereunder without the prior written consent of the other party.

 

14.3. If any provision or part of the provisions of this Agreement is deemed to
be invalid by the court or arbitration institution or any institution with
jurisdiction, the other provisions and contents of this Agreement are still
valid. The parties should still fulfill the Agreement according to the general
principles of this Agreement. Any invalid or without effect terms of the
Agreement may be replaced by effective alternatives which can most reflect the
parties’ intentions when the Agreement is signed by the parties or the parties
can sign supplement agreement.

 

14.4. This Agreement may be amended or modified in a signed document by the
parties.

 

14.5. The term “this Agreement” shall mean the whole of this Agreement and not
any particular clause, annex or other part of this Agreement. The headings of
the terms and annexes are for convenience of reference only and shall not affect
or limit the meaning or interpretation of the terms of this Agreement.

 

14.6. Any reference to “party” shall mean either party hereto; when referring to
“parties”, means the each party of this Agreement.

 

14.7. This Agreement is made in fourteen counterparts, each party shall hold two
counterparts, and the remaining copies shall be reserved for the purpose of
reporting the approval and registration authorities related to this transaction,
each of which shall have the same legal effect.

 

(No Text Below)

 

Party A: Shanghai TCH Energy Technology Co., Ltd.

 

Legal Representative/Authorized Representative: /s/ Geyun Wang

 

Party B: Jihua Wang

 

Authorized Representative: /s/ Jihua Wang

 

 9 

